Opinion filed January 5, 2006, Withdrawn; Dismissed and Corrected
Memorandum Opinion filed May 18, 2006








Opinion filed January 5, 2006, Withdrawn; Dismissed
and Corrected Memorandum Opinion filed May 18, 2006.
 
                                                                                                                                                            
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01206-CR
____________
 
ROBERT BLAKELEY MCLENDON,
Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On Appeal from County
Court at Law No. 11
Harris County, Texas
Trial Court Cause No.
8904091
 

 
C O R R E C T E D    O P I N I O N 
Our opinion of January 5, 2006, is withdrawn; and the
following corrected opinion is issued in its place.  
This is an attempted appeal from a motion to set aside a
judgment appellant claims is void.  The
record before this court does not contain an appealable order.  A defendant may appeal only from a final
judgment or other appealable order.  See
Tex. R. App. P. 25.2(b),
26.2(a).  See also Henderson v. State,
153 S.W.3d 735-36 (Tex. App.CDallas 2005, no pet.); and 
Fry v. State, 112 S.W.3d 611, 613-14  (Tex. App.CFort Worth 2003, pet. ref=d).
On December 12, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  Appellant=s response fails to demonstrate that
this Court has jurisdiction to entertain the appeal.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Corrected
Memorandum Opinion filed May 18, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).